LEHAN, Judge.
We affirm the trial court’s judgment requiring the seller to return buyer’s deposit money paid under a contract for the sale of real estate. The buyer’s right of rescission derived from a specific contractual provision which entitled him to cancel the contract if the seller failed to provide ingress to and egress from the land. That ingress and egress was not provided. The fact that the property did not revert to the seller in its precise prior condition due to land clearing by the buyer prior to the *1114scheduled closing date is not determinative in this case because there was competent evidence that the seller had consented to the clearing. Furthermore, there was competent evidence that the clearing did not diminish the value of the land.
We also affirm the amount of the trial court’s allowance of a set-off against the buyer’s deposit money. There was competent evidence supporting the set-off amount as being that needed to remove the scrub pines and other debris left as a result of the land clearing.
AFFIRMED.
HOBSON, A.C.J., and BOARDMAN, J., concur.